Citation Nr: 0025382	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  98-03 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
traumatic arthritis of the right (major) shoulder.

2.  Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the left (minor) shoulder.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a March 2000 Order of the United States Court of 
Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated a September 1999 decision of the Board denying 
entitlement to increased evaluations for the veteran's 
service-connected traumatic arthritis of the right and left 
shoulders, and, in so doing, remanded the case to the Board 
for actions consistent with an attached Joint Motion for 
Remand.  The case is now, once more, before the Board for 
appellate review.  

The Board notes that, during the course of the aforementioned 
Joint Motion, it was noted that a "remand (was) required 
because the Board (in its September 1999 decision) did not 
adequately address (a) July 1997 Department of Veterans 
Affairs (VA) examiner's conclusion that (the 
veteran's)...chronic spasm and interior and posterior neck 
tenderness were directly related to his service-connected 
shoulder disabilities."  In that regard, service connection 
is already in effect for limitation of motion of the neck due 
to spasm.  Consequently, further development and/or 
adjudication of the issue of secondary service connection for 
a chronic neck disability would serve no useful purpose.  
Accordingly, that issue will not be addressed in the context 
of the following REMAND.  


REMAND

According to the Court's March 2000 Order and accompanying 
Joint Motion, the Board's September 1999 decision failed to 
address a number of pertinent issues. Specifically, the 
Board's decision failed to provide "an adequate statement of 
reasons and bases" regarding the issues of secondary service 
connection for fibrositis and/or fibromyositis of the 
trapezius and parascapular muscles, torn rotator cuffs, and 
fibromyalgia.  In pertinent part, it is argued that all of 
these disabilities are in some way related to the veteran's 
service-connected traumatic arthritis of the right and left 
shoulders.  

Additionally argued is that the Board, during the course of 
its September 1999 decision, failed to adequately address the 
possible presence of ankylosis of each shoulder as "part and 
parcel" of the veteran's service-connected traumatic 
arthritis.  Further contended is that, during the course of 
its adjudication of the issues of increased evaluations for 
traumatic arthritis of the shoulders, the Board failed to 
take into account the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, as well as the holdings of the Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and Arnesen v. Brown, 8 Vet. 
App. 432 (1995).  More specifically, it is argued that the 
Board failed to provide an adequate statement of reasons and 
bases pertaining to July 1997 and March 1998 findings of 
tenderness, increasing pain, and continuing discomfort 
leading to increased disability.  Finally, it is argued that, 
during the course of the Board's September 1999 decision, it 
failed to adequately take into account the veteran's 
potential entitlement to an extraschedular rating pursuant to 
the provisions of 38 C.F.R. § 3.321(a) (1999).  

The Board notes that, on page 14 of the Board's now-vacated 
September 1999 decision, there exists an entire paragraph 
devoted to consideration of the veteran's potential 
entitlement to an increased rating on an extraschedular 
basis.  Moreover, the vast majority of the Joint Motion 
governing this remand concerns issues of secondary service 
connection which are not "inextricably intertwined" with the 
issues on appeal, or perfected for appellate review.  Such 
issues are, technically, not within the Board's jurisdiction.  
Nonetheless, in deference to the Court's March 2000 Order and 
accompanying Joint Motion, the case is REMANDED to the 
Regional Office (RO) for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to July 1998, the date of the 
veteran's most recent VA examination, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
exact nature and etiology of his claimed 
fibrositis/fibromyositis of the trapezius 
and parascapular muscles, torn rotator 
cuffs, and fibromyalgia.  This 
examination should be conducted by an 
orthopedic specialist who has not 
heretofore seen or examined the veteran.  
All tests and studies, including range of 
motion studies and X-ray studies, deemed 
helpful by the examiner should be 
conducted in conjunction with the 
examination and the results made 
available to the examiner for review.  
All pertinent symptomatology and findings 
should be reported in detail.  Following 
the examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from chronic 
fibrositis/fibromyositis of the trapezius 
or parascapular muscles, torn rotator 
cuffs, and/or fibromyalgia, and, if so, 
whether such disabilities are proximately 
due to, the result of, or aggravated by 
the veteran's service-connected traumatic 
arthritis of the right and left 
shoulders.  

3.  In addition, the orthopedic examiner 
should specifically address the current 
severity of the veteran's service-
connected traumatic arthritis of the 
right and left shoulders, to include a 
discussion of the presence or absence of 
ankylosis of either or both shoulders, 
tenderness, and/or a functional loss due 
to pain, on use or due to flareups.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Arnesen v. Brown, 8 Vet. App. 432 (1995).  
In so doing, the examiner should take 
into consideration all potentially 
relevant diagnostic codes, to include, 
specifically, Diagnostic Codes 5200 
through 5203 (1999).  The claims file and 
a separate copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to conduction and 
completion of his examination.  Moreover, 
all information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above-requested development has been 
completed.  In particular, the RO should 
review the aforementioned examination 
report to ensure that it is responsive 
to, and in complete compliance with, the 
directives of this REMAND, and if not, 
the RO should take corrective action.

5.  The RO should perform an initial 
adjudication of the issues of entitlement 
to service connection for 
fibrositis/fibromyositis of the trapezius 
and parascapular muscles, torn rotator 
cuffs, and fibromyalgia, as proximately 
caused by the veteran's service-connected 
shoulder disabilities.  The veteran 
should be notified of the decisions 
regarding these claims and of the 
procedures for perfecting an appeal of 
any denials.

6.  The RO should then re-adjudicate the 
issues for which an appeal has already 
been perfected.  This review should 
include specific consideration of the 
issue of entitlement to increased 
evaluations on an extraschedular basis 
pursuant to the provisions of 38 C.F.R. 
§ 3.321(a).  Should the veteran's claims 
remain denied, both he and his 
representative should be provided with an 
appropriate supplemental statement of the 
case, and given an ample opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.  

In this REMAND of the claim for further development, the 
Board does not intimate any opinion as to the ultimate 
determination warranted.  No action is required of the 
veteran until he receives further notice.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).  

